Citation Nr: 1015179	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a hernia, to include as 
secondary to service-connected degenerative joint disease of 
the lumbar spine at L4-5. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from September 2, 1988, to 
December 16, 1988, and from January 1992 to October 2005.  
His discharge for the period from August 8, 2002, to October 
31, 2005, was under dishonorable conditions resulting in a 
bar of VA benefits for that period.   See 38 C.F.R. § 3.12 
(2009).
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
Veteran appealed that decision, and the case was referred to 
the Board for appellate review. 

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).


Initially, the Board acknowledges that the RO requested the 
Veteran's service treatment records and that numerous records 
were provided.  However, it appears that those records were 
incomplete.  In fact, the RO made a formal finding on the 
partial unavailability of such records in September 2006.  In 
the memorandum, it was specifically noted that the complete 
service treatment records for the Veteran's period of service 
from January 1992 to October 2005 could not be obtained.  The 
Veteran had submitted some of his records in February 2004, 
and the RO requested records from the National Personnel 
Records Center (NPRC) as well as from the Veteran in June 
2004.  In August 2004, NPRC provided the Veteran's enlistment 
documents, and in November 2005, the Records Management 
Center (RMC) forwarded his partial service treatment records.  
The RO determined that all efforts to obtain the records had 
been exhausted and that further attempts would be futile.  

The VA Adjudication Procedure Manual (Manual) indicates that 
records are assembled at a transition center after separation 
from the Army and that every effort is made to obtain the 
health and dental records for each separating individual.  
The records are then forwarded to RMC.  The Manual also notes 
that the records may not be where they are supposed to be 
because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility or that 
the records might be in a veteran's possession. See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii.  Thus, the Board notes that the requests for the 
appellant's service treatment records may have been 
unsuccessful due to the delay of records migration between 
the Army and the RMC following the Veteran's separation in 
October 2005.  Therefore, the RO should make an additional 
attempt to obtain and associate with the claims file the 
appellant's complete service treatment records. 

In addition, the Board notes that the Veteran was afforded an 
examination in March 2009 in connection with his claim for 
service connection for a hernia.  The examiner opined that 
the Veteran's hernia was not caused by or a result of any 
stress on the abdomen secondary to his service-connected 
spine disability.  The examiner noted that the Veteran's 
lumbar disease would not be a significant causation for an 
abdominal or umbilical hernia.  He further stated that the 
Veteran's obesity was by far the most likely causation agent 
and that review of documentation did not support a finding 
that lumbar spine disease was a causative factor for a 
hernia.  He cited to the fact that all hernias are caused by 
a combination of pressure, opening, or weakness of muscle or 
fascia, and the pressure pushes an organ or tissue through 
the opening or weak spot.  The examiner added that muscle 
weakness may be present at birth, or more frequently, may 
occur later in life.  Factors involved in weakening muscles 
and making hernias more likely include poor nutrition, 
smoking, and overexertion.  Anything causing an increase in 
pressure in the abdomen could cause a hernia, including 
obesity, lifting heavy objects, diarrhea, constipation, or 
persistent coughing or sneezing.  

Nevertheless, the Board observes that the March 2009 VA 
examiner did not specifically address whether the Veteran's 
service-connected lumbar spine disability may have aggravated 
his hernia.  The Court has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995); 
see also 38 C.F.R. § 3.310.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Therefore, the Board finds that a 
clarifying VA medical opinion is necessary for the purpose of 
determining the nature and etiology of any hernia that may be 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), and 
any other appropriate location, to 
request the complete service treatment 
records of the Veteran, as well as any 
other appropriate records repository to 
which pertinent service treatment 
records may have been sent.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The Veteran should be notified of the 
RO's attempts to locate his medical 
records from his military service, as 
well as any further action to be taken.

2.  Following the completion of the 
action in the preceding paragraph, the 
RO should refer the Veteran's claims 
folder to the March 2009 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any hernia that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post-service medical records as well as 
his assertions.  

The examiner should comment as to 
whether the Veteran currently has a 
hernia that is causally or 
etiologically related to his military 
service.  If the examiner does not find 
that the Veteran has such a disorder 
directly related to service, he should 
indicate whether the hernia is either 
caused by or permanently aggravated by 
Veteran's service-connected lumbar 
spine disability.  If the service-
connected lumbar spine disability 
aggravated (i.e., permanently worsened) 
the hernia, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation, if possible.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


